Citation Nr: 1026337	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  06-17 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1962 to February 
1965.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from May 2005 and March 2006 ratings decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  In a May 2005 rating decision, the 
RO confirmed and continued a previous denial of service 
connection for dysthymic disorder/personality disorder.  In a 
March 2006 rating decision, the RO denied service connection for 
PTSD.

The Board notes that in a September 1993 rating decision, the RO 
previously denied a claim for service connection for a nervous 
condition.  Thus, the Board has recharacterized the first issue 
on appeal as whether the Veteran has submitted new and material 
evidence to reopen a claim for service connection for an acquired 
psychiatric disorder.  See also Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (finding that a claim for benefits for one psychiatric 
disability also encompassed benefits based on other psychiatric 
diagnoses and should be considered by the Board to be within the 
scope of the filed claim).

The issues of entitlement to service connection for an acquired 
psychiatric disorder and entitlement to service connection for 
PTSD are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. An unappealed September 1993 rating decision denied service 
connection for a nervous condition.

2. The evidence received since the September 1993 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for an acquired psychiatric 
disorder.


CONCLUSIONS OF LAW

1. The September 1993 rating decision, which denied service 
connection for a nervous condition, is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  The evidence received subsequent to the September 1993 rating 
decision is new and material, and the claim for service 
connection for an acquired psychiatric disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

In October 2004 and June 2006 letters, VA informed the Veteran of 
the evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence for 
which the Veteran was responsible.  

A June 2006 letter provided the Veteran with notice of the type 
of evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This notice was not received prior to the initial 
rating decision.  Despite the inadequate timing of this notice, 
the Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO cured any VCAA notice deficiency by issuing the 
corrective notice in a June 2006 letter.  The RO readjudicated 
the case in a May 2007 supplemental statement of the case (SSOC).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a statement of the case (SOC) or SSOC 
can constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a 
matter of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Id.  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).  With respect to new and material evidence 
claims, VA must notify a claimant of the evidence and information 
that is necessary to (1) reopen a claim, and (2) establish 
entitlement to the underlying claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1) (2009); Kent v. Nicholson, 20 Vet. App. 
1 (2006).  Thus, VCAA notice must include an explanation of the 
meaning of both "new" and "material" evidence, and must 
describe the particular type of evidence necessary to 
substantiate any service connection elements found to be 
insufficiently shown at the time of the prior final denial.  

VA did not provide the Veteran with adequate notice in regard to 
new and material evidence; however, in the decision below, the 
Board has reopened the Veteran's claim for service connection for 
an acquired psychiatric disorder.  Therefore, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
decision.  Any defect in providing notice and assistance to the 
Veteran is harmless error in that it did not affect the essential 
fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

The Veteran's VA and private treatment records, Social Security 
Administration (SSA) medical records, and lay statements have 
been associated with the claims file.  Although a VA examination 
was not conducted with respect to the Veteran's new and material 
evidence claim, VA is not required to obtain an examination for a 
claim to reopen a finally decided decision. 38 C.F.R. § 3.159(c).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). VA has 
provided the Veteran with every opportunity to submit evidence 
and arguments in support of his claim, and to respond to VA 
notices.  The Veteran and his representative have not made the 
Board aware of any additional evidence that needs to be obtained 
prior to appellate review. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The record is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2009).  In addition, certain 
chronic diseases, including psychoses, may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The RO previously considered and denied the Veteran's claim for 
service connection for a nervous condition in a September 1993 
rating decision.  The RO reopened the Veteran's claim for service 
connection in an April 2006 statement of the case.  The Board is 
nonetheless required to determine whether new and material 
evidence has been presented before it can reopen a claim and 
readjudicate service connection or other issues on the merits.  
See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  

If new and material evidence is presented or secured with respect 
to a finally adjudicated claim, VA shall reopen and review the 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  
New evidence means existing evidence not previously submitted to 
agency decisionmakers.  38 C.F.R. § 3.156(a) (2009).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the case is 
reopened, the presumption as to the credibility no longer 
applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
evidence must be both new and material; if the evidence is new, 
but not material, the inquiry ends and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board 
determines that the evidence submitted is new and material, it 
must reopen the case and evaluate the appellant's claim in light 
of all the evidence.  Justus v. Principi, 3 Vet. App. at 512.

The last final rating decision was in September 1993.  In that 
decision, the RO found that since service treatment records did 
not reflect a psychiatric disability in service, and evidence of 
record did not show that a psychosis manifested within one year 
of the Veteran's separation from service, service connection was 
not warranted for a nervous condition.  Thus, the Board finds 
that new and material evidence in this case must establish that 
the Veteran's currently diagnosed acquired psychiatric disorder 
was incurred or aggravated in service, or that psychosis 
manifested within one year of the Veteran's separation from 
service.    

Evidence received subsequent to the September 1993 rating 
decision in relation to the Veteran's claim includes: (1) VA 
treatment records dated from 2004 to 2007; (2) private treatment 
records dated from 1972 to 2003; (3) SSA medical records; and (4) 
lay statements from the Veteran.  This evidence is new in that it 
has not previously been submitted.  

The Board finds that the new evidence submitted is material.  The 
Veteran reported that he went AWOL in service, during which time 
he either exposed himself to and/or sexually assaulted two women.  
The Veteran reported that he was court-martialed for this 
offense.  The Veteran claims that this incident, as well as 
subsequent demotions in rank, was a manifestation of his 
psychiatric disability in service.  Private treatment records 
show that the Veteran was diagnosed with schizophrenia in the mid 
1970s.  The earliest psychiatric treatment report of record was 
dated in 1972, but that treatment report also noted that the 
Veteran had been exposing himself weekly for the past eight 
years, which would date back to the Veteran's period of service.  
The diagnoses at that time were schizophrenia, latent type; and 
sexual deviation, exhibitionism.  The Veteran's VA and private 
treatment records reflect a current diagnosis of schizoaffective 
disorder; however, the Veteran has had multiple psychiatric 
diagnoses including dysthymic disorder and PTSD.  New evidence of 
record indicates that the Veteran had psychiatric problems in 
service which resulted in a court martial, and suggests that his 
history of exposing himself to people dated back to his time in 
service.  The Board finds that this evidence relates to an 
unestablished fact necessary to substantiate the Veteran's claim.  
Accordingly, the Board finds that new and material evidence has 
been received sufficient to reopen a claim of entitlement to 
service connection for an acquired psychiatric disorder.  As 
such, the claim has been reopened.

However, as explained in the REMAND below, further development is 
necessary before the Board can address the merits of the 
Veteran's claim.

ORDER

The claim of entitlement to service connection for an acquired 
psychiatric disorder is reopened, and to this extent only, the 
appeal is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that 
VA make reasonable efforts to obtain relevant records that the 
claimant has adequately identified and authorized the VA to 
obtain.  38 U.S.C.A. § 5103A (West 2002).  

The Veteran reported that he went AWOL in service, that he 
sexually assaulted two women, and that he was tried by a court-
martial for the offense.  The Veteran has also reported being 
demoted in rank due to his psychiatric problems in service.  
Although Veterans service personnel records have been associated 
with the claims file, there are no disciplinary records 
associated with the record.   

The RO/AMC should obtain any outstanding service personnel 
records, to include records pertaining to a court martial and any 
other disciplinary records, and should associate them with the 
claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2).  The RO/AMC should also determine whether there 
exists any civilian law enforcement records related to the 
claimed inservice incident that gave rise to the purported court 
martial.  Those records should also be obtained. 

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  

The Veteran has not been afforded a VA examination to address his 
claimed psychiatric disabilities.   After all available evidence 
has been associated with the claims file, the Veteran should be 
afforded a VA examination to clarify the Veteran's current 
psychiatric diagnoses, to include PTSD, and to determine if the 
Veteran has an acquired psychiatric disorder that is 
etiologically related to service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make an attempt to 
secure any additional service personnel 
records through official channels, 
including records pertaining to a court 
martial and any disciplinary actions in 
service.  If the search for such records 
has negative results, the RO/AMC should 
notify the Veteran and place a statement to 
that effect in the Veteran's claims file.

The RO/AMC should also determine whether 
there exists any civilian law enforcement 
records related to the claimed inservice 
incident that gave rise to the purported 
court martial.  Those records should also 
be obtained.  If the search for such 
records has negative results, the RO/AMC 
should notify the Veteran and place a 
statement to that effect in the Veteran's 
claims file

2.  After all available evidence has been 
associated with the claims file, the 
Veteran should be afforded a VA psychiatric 
examination to identify any current 
psychiatric diagnoses and to determine if 
any such diagnosed disability is 
etiologically related to service.   The 
claims folder must be made available to the 
examiner for review before the examination.  
The VA examiner should review the entire 
claims file, to include any disciplinary 
records associated with the Veteran's 
service personnel records, and private 
psychiatric treatment notes dating back to 
1972.  

The examiner should identify any currently 
diagnosed acquired psychiatric disorders, 
and should state, based on a review of the 
entire claims file, whether it is at least 
as likely as not that such a disorder was 
incurred or aggravated in service, or if 
psychosis had manifested within one year of 
the Veteran's separation from service.  If 
any personality disorder is identified, 
please state whether any current mental 
health disability is due to additional 
superimposed psychiatric pathology as a 
result of service.  A complete rationale 
for all opinions and conclusions must be 
provided.

3.  The RO should review the examination 
report to ensure that it is in complete 
compliance with this remand. If deficient 
in any manner, the RO must implement 
corrective procedures at once. 

4.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence. If the benefits sought are not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning the 
record to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


